Citation Nr: 0920039	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  06-29 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for degenerative disc disease of the lumbar spine.  

2.  Entitlement to a disability rating in excess of 10 
percent for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 1984 to March 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia, denying in relevant part the Veteran's 
increased rating claims currently before the Board.  

The Veteran requested and was afforded a video hearing before 
the undersigned Veteran's Law Judge in April 2009.  A written 
transcript of this hearing was prepared and incorporated into 
the evidence of record.  

The Board notes that the July 2005 rating decision denied a 
number of claims for service connection as well.  The Veteran 
disagreed with these denials in a July 2005 notice of 
disagreement.  However, in the Veteran's September 2006 
formal appeal to the Board, the Veteran indicated that she 
was only appealing her increased rating claims for a back 
disorder and hypertension to the Board.  The Veteran 
confirmed her intent to not proceed with the service 
connection claims during her April 2009 video hearing.  As 
such, the Board does not have jurisdiction over the 
previously denied claims of entitlement to service 
connection.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.




REMAND

The Veteran is seeking increased disability ratings for her 
service-connected back disorder and hypertension.  However, 
the Board finds that there is presently insufficient 
evidentiary development to permit appellate review to 
proceed.  

Since the Veteran's last VA examination was in May 2005, she 
should be afforded a new examination for her spine and her 
hypertension.  During the Veteran's April 2009 hearing 
testimony, she indicated that her disabilities had worsened 
since her last examination.  The Veteran submitted evidence 
in support of this assertion.  Specifically, a June 2006 VA 
magnetic resonance image (MRI) of the lumbar spine notes that 
there were degenerative changes since the last MRI of record 
from June 2004.  VA also received a May 2008 VA treatment 
record noting that the Veteran had a systolic pressure of 180 
millimeters (mm) and a diastolic pressure of 100 mm.  It was 
noted that her hypertension was poorly controlled.  

Also, the Veteran testified in her April 2009 hearing that 
she experienced pain radiating into her lower extremities as 
well.  38 C.F.R. § 4.71a requires that any associated 
objective neurologic abnormalities be rated separately under 
an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
Note(1).  

The duty to conduct a contemporaneous examination is 
triggered when the evidence indicates that there has been a 
material change in disability or that the current rating may 
be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (holding that a Veteran is entitled to a new 
examination after a 2 year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity).  Therefore, 
considering that the evidence suggests that the Veteran's 
symptomatology has worsened, along with the fact that the 
Veteran's last VA examination was in May 2005, the Veteran 
must be provided with the opportunity to report for a current 
VA examination.  

The Board regrets the additional delay in adjudicating the 
Veteran's claim that this remand will create.  However, this 
remand is necessary to ensure that the Veteran receives all 
consideration due her under the law.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1. The AMC should send the Veteran notice 
in compliance with Vazquez-Flores, 
advising the claimant that she may submit 
evidence showing the effects of the 
worsening or increase in severity upon her 
employment and daily life, and providing 
the Veteran with notice of the criteria 
listed in the applicable diagnostic codes.

2. The Veteran should be afforded VA 
examination with the appropriate 
specialist(s) to determine the current 
level of disability due to her service-
connected degenerative disc disease of the 
lumbar spine.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should set forth all orthopedic 
symptomatology associated with the 
Veteran's spine disorder, including loss 
of range of motion during flare-ups, and 
any associated neurologic symptomatology, 
assuming such symptomatology exists.  

a) The orthopedic examination should 
include range of motion testing of the 
thoracolumbar spine.  The examiner should 
also render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the lumbar 
spine.  If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.  In addition, the 
examiner should indicate whether, and to 
what extent, the Veteran likely 
experiences functional loss or any 
additional loss of range of motion due to 
pain or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use.  

(b) The neurological examination should 
identify all neurological manifestations 
and symptomatology of the Veteran's 
extremities and offer an opinion as to 
whether the Veteran has any separately 
ratable neurological disability(s) as a 
manifestation of her service-connected 
lumbar spine disability.  

3. The Veteran should also be afforded VA 
examination with the appropriate 
specialist(s) to determine the current 
level of disability due to her service-
connected hypertension.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should note systolic and 
diastolic blood pressures, and indicate 
any other symptomatology associated with 
the Veteran's hypertension.  

4. After completion of the above, the 
claim should be reviewed in light of any 
new evidence.  If the claim is not 
granted, the Veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


